DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
This application is in condition for allowance except for the following formal matters: 
IN THE ABSTRACT:
Substitute “black” with –blank--;

IN THE CLAIMS:
Delete non-elected claim 69; and 
Delete non-elected claim 70.

Allowable Subject Matter
Claims 36-68 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: although Jones (U.S. 4,827,640) and Valley (U.S. 5,676,376) both disclose composite chips, the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 36, a composite structure comprising:
an inner stack comprising a plurality of inserts stacked on top of each other and at least one of the plurality of inserts comprises a metallic material;

a separator disposed between the outer ring and the inner stack separating the outer ring from the inner stack and separating the plurality of inserts from each other for retaining the inner stack within the outer ring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (US 2014/0295204) teaches a composite structure, for instance.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






February 12, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876